Citation Nr: 9905091	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  95-27 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from March 1970 to February 
1972, and from March 1987 to May 1990.

This matter arises from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.


REMAND

In January 1999, the veteran requested an opportunity to 
present sworn testimony before a traveling Member of the 
Board of Veterans' Appeals.  Accordingly, as an appellant is 
entitled to a hearing if one is requested, 38 C.F.R. § 
20.700(a) (1998), further development is warranted.

Therefore, this case is REMANDED for the following action:

The RO should place the veteran's name on 
their travel board docket, and schedule 
the requested hearing in accordance with 
all appropriate procedures.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 2 -


